The application for a continuance did not comply with the statute, appellants not having availed themselves of the remedies provided by law to secure the desired evidence. The facts stated in the application as an excuse for failing to resort to their legal remedies to secure the evidence were addressed to the discretion of the court, and no abuse appears. Besides, all the material issuable facts were admitted. Appellants being charged by the petition with the possession of the original deed, and also notified to produce the same, the affidavits to the effect that appellees could not procure the same were wholly unnecessary. 15 Tex., 385. The objection to the certified copy of the deed, that the certificate of acknowledgment upon which the original deed was admitted to record was not authenticated by the official seal of the commissioner who took the same, is not sustained. The officer states in the certificate that it was given under his hand and seal, and the presumption is that the seal was impressed upon the original, unless the contrary is shown. The fact that Mrs. Pointer was a married woman did not, either at law or equity, give her the right to retain the land and refuse to pay.the purchase money therefor. The deed she accepted fully sets forth the terms upon which the land was conveyed to her, and it is therein stipulated that the deferred payment of purchase money was to bear ten per cent, interest. The court did render personal judgment against Mrs. Pointer, but determined the amount of the unpaid purchase money, and decreed a foreclosure of lien, and ordered the land sold to pay the same, which was correct. 21 Tex., 230.
Affirmed.